                             Michael J. Czeshinski, #138063
                       1     Quentin Cedar, #251153
                             WILKINS, DROLSHAGEN & CZESHINSKI LLP
                       2     6785 N. Willow Ave.
                             Fresno, CA 93710
                       3     Telephone: (559) 438-2390
                             Facsimile: (559) 438-2393
                       4
                             Attorneys for Defendants, Superway Logistics, Inc.
                       5     and Sandeep Singh
                       6

                       7
                                                               UNITED STATES DISTRICT COURT
                       8
                                                     EASTERN DISTRICT OF CALIFORNIA-FRESNO
                       9
                              BILLY MOORE and DON LUCAS,                          Case Number 1:17-CV-01480 DAD-BAM
                      10
                                                  Plaintiff,                      JOINT STIPULATION TO CONDUCT
                      11                                                          INDEPENDENT MEDICAL
                                         v.                                       EXAMINATION OF PLAINTIFF,
                      12                                                          BILLY MOORE; ORDER
                              SUPERWAY LOGISTICS, INC. and
                      13      SANDEEP SINGH,
                      14                          Defendants.
                      15

                      16

                      17            WHEREAS, Plaintiff, BILLY MOORE (“Plaintiff”), and Defendants, SUPERWAY
                      18   LOGISTICS, INC. and SANDEEP SINGH (“Defendants”), are presently engaged in discovery;
                      19            WHEREAS, the parties agree that Plaintiff, BILLY MOORE, has put his physical
                      20   condition directly at issue;
                      21            WHEREAS, the parties agree that good cause exists for, and thus Defendants are therefore
                      22   entitled to, a physical examination of Plaintiff, as permitted under Rule 35 of the Federal Rules of
                      23   Civil Procedure;
                      24            NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED THAT THE
                      25   COURT
                      26   MAY ENTER AN ORDER as follows:
     WILKINS,
 DROLSHAGEN &
 CZESHINSKI LLP
6785 N. Willow Ave.
                      27            1.        Plaintiff agrees to submit to the below described physical examination at the office
 Fresno, CA 93710

                      28   of Kurt V. Miller, M.D., Fresno NeuroBehavioral Associates, 1660 East Herndon, Suite 150,

                           Fresno, CA 93720.
                           Joint Stipulation to Conduct Independent
                           Medical Examination of Plaintiff, Billy Moore; Order
                       1            2.        The examination will be conducted by Kurt V. Miller, M.D., a licensed physician

                       2   in the State of California and a Board Certified Neurologist. A copy of Kurt V. Miller, M.D.’s

                       3   CV is attached hereto as “Exhibit A”.

                       4            3.        The examination will be a standard physical examination and will inquire into

                       5   Plaintiff’s health complaints arising from the certain incident, occurrence or transaction at issue,

                       6   as well as medical history which is relevant or which may lead to the discovery of admissible

                       7   evidence concerning Plaintiff’s complaints. No invasive procedures, such as blood or urine

                       8   samples will be required. The examination also may require radiographic studies, if necessary.

                       9            4.        The examination will be conducted on July 24, 2019, from 2:45 p.m. to 5:00 p.m.

                      10            IT IS SO STIPULATED:
                                                                                  WILKINS, DROLSHAGEN & CZESHINSKI LLP
                      11

                      12   Dated: May 21, 2019                                    By /s/ Quentin Cedar
                                                                                        Michael J. Czeshinski
                      13                                                                Quentin Cedar
                                                                                        Attorneys for Defendants,
                      14                                                                Superway Logistics, Inc. and Sandeep Singh
                      15                                                          ZINDA LAW GROUP, PLLC
                      16
                           Dated: May 21, 2019                                    By       /s/ Joseph Caputo
                      17                                                                    Joseph Caputo
                                                                                            Alaina Zermeno
                      18                                                                    Attorneys for Plaintiffs,
                                                                                            Billy Moore and Don Lucas
                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26
     WILKINS,
 DROLSHAGEN &
 CZESHINSKI LLP       27
6785 N. Willow Ave.
 Fresno, CA 93710
                      28



                           Joint Stipulation to Conduct Independent                    2
                           Medical Examination of Plaintiff, Billy Moore; Order
                       1                                                          ORDER

                       2            Pursuant to the stipulation of the parties and good cause appearing therefor, IT IS HEREBY

                       3   ORDERED:

                       4            1.        Plaintiff BILLY MOORE shall submit to a physical examination at the office of

                       5   Kurt V. Miller, M.D., Fresno NeuroBehavioral Associates, 1660 East Herndon, Suite 150, Fresno,

                       6   CA 93720;

                       7            2.        The examination of Plaintiff BILLY MOORE shall be conducted by Kurt V. Miller,

                       8   M.D., a licensed physician in the State of California and a Board Certified Neurologist;

                       9            3.        The examination of Plaintiff BILLY MOORE shall be a standard physical

                      10   examination and will inquire into Plaintiff’s health complaints arising from the certain incident,

                      11   occurrence or transaction at issue in this case, as well as relevant medical history. No invasive

                      12   procedures such as blood or urine samples will be required. The examination also may require

                      13   radiographic studies, if necessary; and

                      14            4.        The examination of Plaintiff BILLY MOORE shall be conducted on July 24, 2019,

                      15   from 2:45 p.m. to 5:00 p.m.

                      16
                                    IT IS SO ORDERED.
                      17

                      18   Dated:        May 23, 2019                                        /s/ Barbara A. McAuliffe
                                                                                        UNITED STATES MAGISTRATE JUDGE
                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26
     WILKINS,
 DROLSHAGEN &
 CZESHINSKI LLP       27
6785 N. Willow Ave.
 Fresno, CA 93710
                      28



                           Joint Stipulation to Conduct Independent                 3
                           Medical Examination of Plaintiff, Billy Moore; Order
